Per Curiam,
The trial was of an issue devisavit yel non in which it was alleged by the contestants that the will had been procured by the exercise of undue influence on a mind impaired by disease. The only exception taken at the trial was to the following excerpt from the charge: “Acts of kindness, consideration and attention may not be considered as undue influence, unless such acts are carried out with the purpose and design of subjugating the mind of the person making the will to the influence, the power and the direction of the person exercising the influence, and thus depriving the testatrix of her free will, free act and free agency.” In this there was no error.
The judgment is affirmed.